Citation Nr: 0739661	
Decision Date: 12/17/07    Archive Date: 12/26/07	

DOCKET NO.  06-28 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The veteran, who had active service from 
January 1967 to December 1970, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  


FINDING OF FACT

The veteran's family income exceeds the maximum annual rate 
established by law for payment of nonservice-connected 
pension benefits for a veteran with one dependent.  


CONCLUSION OF LAW

The requirements for nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 1503, 1521, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.23, 3.102, 3.159, 3.271, 
3.272 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.59 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in August 2005.  The RO also provided 
assistance to the veteran as required under 38 U.S.C.A. A and 
38 C.F.R. § 3.159(c), as indicated under the facts and 
circumstances in this case.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App.103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, the Board 
finds that the duty to notify and duty to assist obligations 
have been satisfied and will proceed to the merits of the 
veteran's appeal.  

The basic facts in this case are not in dispute.  The veteran 
filed a claim for nonservice-connected pension benefits in 
July 2005.  In that application, he reported that he had no 
monthly income and that his dependent child had income 
consisting of $312 a month of Social Security income and 
$1,200 of other income.  In a VA Form 21-0571 (Application 
for Exclusion of Children's Income) accompanying that 
application the veteran responded "Yes" to the question "is 
all of this child's income reasonably available to you?"  The 
record reflects that the child's income was subsequently 
verified as consisting of $405 a month in Social Security 
benefits and $1,182 from an annuity purchased through 
proceeds of a wrongful death action.  

The RO then calculated the veteran's annual income as 
consisting of $4,860 in Social Security benefits and $14,184, 
which the Board computes is an annual income of $19,044.  The 
RO informed the veteran in a December 2005 letter that his 
yearly income exceeded the maximum annual disability pension 
set by law, and informed him that the income limit for a 
veteran with one dependent was $13,309.  The veteran 
expressed disagreement with that decision and has argued that 
the $1,182 of his child's annuity income should not be 
counted as income because that income is not reasonably 
available to him and can only be used for extraordinary 
expenses of his child.  At this point, the Board observes 
that the veteran has not disputed the RO's calculations 
regarding his family's monthly or annual income or the 
maximum income limit set by law, but rather simply argues 
that the annuity income should not be included.  




VA laws and regulations pertaining to the computation of 
income for pension benefits provide that payments of any kind 
from any source shall be counted as income during the 12 
month annualized period in which received unless explicitly 
excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a); 
see also 38 U.S.C.A. § 1521(c) ("the rate [of pension] 
payable shall be reduced by the amount of the veteran's 
annual income and . . . the amount of annual income from such 
family members.  In addition, 38 C.F.R. § 3.23(d)(4) defines 
the veteran's annual income as including the veteran's annual 
income, and the annual income of each child of the veteran in 
the veteran's custody, to the extent that such child's income 
is reasonably available to or for the veteran, unless in the 
judgment of the VA to do so would work hardship on the 
veteran.  That regulation also provides that there is a 
rebuttable presumption that all such child's income is 
reasonably available to or for the veteran.  Furthermore, 
38 C.F.R. § 3.272 pertaining to exclusions from income do not 
provide for any exclusion of a dependant's child's unearned 
income.  

While the veteran has argued that this income is not 
reasonably available to him, the Board finds that this 
contention is not supported by the evidence of record.  
First, the proceeds from the annuity are paid directly to the 
veteran and the Court did not require the veteran to account 
for those funds, except to annually file an affidavit that 
his child has permanently resided with him for the prior 12 
months.  As such, the veteran has unrestricted access to 
utilize those funds as he sees fit.  The veteran has pointed 
out that the Court Order provides that the funds are to be 
utilized for "extraordinary expenses" of his dependent child 
and not for everyday expenses.  

In this regard, the veteran has submitted a petition in which 
he requested funds to remodel his home based on his 
daughter's needs and that the annuity was the Judge's 
resulting decision.  The veteran explained in an August 2007 
statement that the Judge advised him to borrow the money from 
a home equity account and use the money from her annuity and 
Social Security to repay the home equity loan, and that any 
expenses associated with the remodeling or payment to his 
child's caregiver would be considered extraordinary expenses.  




However, the Board finds these expenses to be 
indistinguishable from family expenses associated with 
shelter and care giving, although not typically the type of 
expenses associated with basic necessities such as food, 
clothing or rent or mortgage payments.  Indeed, a home equity 
line of credit, by its very nature, is essentially a second 
mortgage and thus a necessary payment for providing shelter 
for the veteran's family.  

The veteran also provided at his hearing before the BVA a 
transaction history of all checks written since August 2003 
which shows payments on the home equity line of credit, as 
well as physical therapy for his child, in addition to other 
expenses.  The veteran provided a handwritten listing of 
expenses for a period of three months over an unspecified 
period of time totaling $1,256.  However, the expenses listed 
are typically those associated with raising a child and 
include funds paid in connection with his daughter's 
homecoming, entertainment, school lunches and occasional 
lunches and dinners out.  Therefore, the Board finds that 
while the annuity payment is to be used for extraordinary 
expenses for his dependent child, those expenses are actually 
expenses that are not ordinarily expected in a normal month 
or on a recurring basis, but are still associated with basic 
life necessities of his family.  While the veteran has 
pointed out that the annuity payments are deposited a trust 
account for his child's benefit that is subject to audits or 
accounting, the veteran is the Trustee of that account and 
the fact remains that as to the annuity funds, his accounting 
of those particular funds is limited to annually filing an 
affidavit that his child has permanently resided with him for 
the prior 12 months.  Therefore, the Board finds that these 
funds are reasonably available to the veteran and must be 
included in calculating his annual income.  

Lastly, the Board finds that the veteran has not alleged that 
any hardship exists such that this income should be excluded.  
38 C.F.R. § 3.21(d)(6).  In this regard, he testified that 
his older daughter pays his monthly bills on his behalf and 
that in return he had made her the beneficiary of his life 
insurance policy.  Under these circumstances, the Board finds 
that the veteran's routine, recurring monthly expenses for 
basic life necessities are being met.  Therefore, the Board 
concludes that entitlement to nonservice-connected disability 
pension is not established since the veteran's annual income 
exceeds the amount provided for a veteran with one dependent.  


ORDER

Nonservice-connected disability pension benefits are denied.  


	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


